On the appeal by defendant Title Guarantee and Trust Company, judgment reversed on the law and the facts, with costs, and complaint dismissed. On the appeal by defendant Bast Cedar Building Co., Inc., judgment modified by reducing the recovery to the sum of $2,014.50, with interest from the time of the conversion, and the costs of the trial, and as modified, judgment against that defendant is affirmed, without costs. The action being based upon a.conversion, the recovery against defendant Title Guarantee and Trust Company was without evidence to support it. The title company held the $2,000, for which judgment was granted against it, for its own protection, and not for the protection of the plaintiff; furthermore, there was no contract obligating the title company to pay this sum to the plaintiff. As to the Bast Cedar Building Co., Inc., the trial court found that at the time of the demand by the plaintiff for the chattels, said chattels had depreciated in value at least fifty per cent, and further found the value thereof at the time of the demand to be the sum of $2,014.50. The plaintiff had its election to repossess itself of the chattels, but preferred to sue for damages for conversion. Findings and conclusions inconsistent herewith are reversed and new findings and conclusions will be made, order to be settled on notice. Young, Kapper, Hagarty, Tompkins and Davis, JJ., concur.